UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1298



JUNE BALLAH,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Sol Blatt, Jr., Senior District
Judge. (CA-04-2473-SB-BM)


Submitted:   August 29, 2005             Decided:   September 7, 2005


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


June Ballah, Appellant Pro Se.     Bonnie Evelyn Sims, Assistant
Regional Counsel, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          June Ballah appeals the Commissioner of Social Security’s

(“Commissioner”) denial of her application for Supplemental Social

Security Income (“SSI”) under Title XVI of the Social Security Act,

42 U.S.C. §§ 1381 to 1383f (2000).       This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).

          Ballah’s complaint seeking review of the Commissioner’s

decision remains pending in the district court; the district court

has yet to issue an order in connection with Ballah’s case that is

a final order or an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 2 -